UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 1, 2007 NEOSTEM, INC. (Exact name of registrant as specified in its charter) Delaware 0-10909 22-2343568 (State Or Other (Commission (IRS Employer Jurisdiction Of File Number) Identification No.) Incorporation) 420 Lexington Avenue, Suite 450 New York, New York 10170 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212)-584-4180 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. NeoStem, Inc. (the "Company"), is furnishing presentation materials, included as Exhibit 99.1 to this current report and incorporated into this item by reference, which will be used by the Company at the Acumen BioFin Rodman and Renshaw Healthcare Conference on November 5, 2007. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 Presentation to Investors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEOSTEM, INC. By: /s/ Catherine M. Vaczy Catherine M. Vaczy Vice President and General Counsel Dated: November 1, 2007
